Citation Nr: 0508970
Decision Date: 03/24/05	Archive Date: 06/28/05

DOCKET NO. 99-01 199                        DATE  MAR 24 2005

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUE

Entitlement to service connection for residuals of back injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to April 1976. He died on September X, 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by the RO in Sioux Falls, South Dakota that denied the benefits sought on appeal.

FINDINGS OF FACT

1. The veteran in this case served on active duty from April 1937 to April 1976.

2. On February 25, 2005, the Board was notified by the veteran's representative, Disabled American Veterans, that the veteran died on September 9, 2003.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42,47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

- 2 


In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2004).

ORDER

The appeal is dismissed.

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

- 3 





